Title: To Thomas Jefferson from William Charles Jarvis, 8 September 1820
From: Jarvis, William Charles
To: Jefferson, Thomas


Hond Sir
Pittsfield
September. 8. 1820
I take the liberty of transmitting to you a copy of a book. which has employed a few of my leisure hours and I beg you to do me the honour to accept it. I do not however present it to you, under a beleif that it is worthy of your perusal; I merely offer it as a testimony of that respect & esteem which I have invariably entertained for your private & public character.  Should, however, the sentiments & views developed by it. be in any measure worthy of your approbation it will be the greatest satisfaction to me.—As I am altogether unknown to you you will permit me to remark, that I am the nephew of the late Doctor Charles Jarvis of Boston, in which place I formerly resided.  You will allow me to add my fervent wishes, that the evening of your days may be as serene & happy as the most enlightened philosophy, & the gratitude of a nation, can render it=I am With the highest respect Your very Obt SertWilliam Charles Jarvis